Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-24-2008

USA v. Watkins
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3553




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Watkins" (2008). 2008 Decisions. Paper 332.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/332


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 06-3553
                                      ____________

                            UNITED STATES OF AMERICA

                                              v.

                                MAURICE WATKINS (3)
                                   aka REESIE (3),

                                            Appellant
                                      ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 04-cr-00309-3)
                      District Judge: Honorable Gustave Diamond
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 29, 2008

           Before: FISHER, CHAGARES and HARDIMAN, Circuit Judges.

                                 (Filed: October 24, 2008)
                                      ____________

                               OPINION OF THE COURT
                                    ____________

FISHER, Circuit Judge.

       This appeal arises out of Maurice Watkins’ guilty plea to one count of conspiracy

to distribute and possess with intent to distribute one kilogram or more of heroin in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(i), and 846, and the District Court’s
subsequent sentence of 262 months’ imprisonment. After Watkins filed a timely notice of

appeal, Watkins’ counsel filed a brief and motion to withdraw representation pursuant to

Anders v. California, 386 U.S. 738 (1967). For the reasons that follow, we will grant

counsel’s Anders motion and affirm the District Court’s judgment of sentence.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       On March 27, 2006, Watkins pled guilty to one count of conspiracy to distribute

and possess with intent to distribute one kilogram or more of heroin. As part of the

written plea agreement, Watkins waived his right to appeal directly from his conviction or

sentence under 28 U.S.C. § 1291 or 18 U.S.C. § 3742 aside from two exceptions: (1) if

the Government appealed from the sentence; and (2) if the sentence (a) exceeded United

States Code statutory limits, or (b) unreasonably exceeded the guideline range determined

by the District Court under the U.S. Sentencing Guidelines (“Guidelines”).

       The U.S. Probation Office prepared a Presentence Investigation Report (“PSR”),

which the District Court adopted without any changes. Utilizing the applicable

Guidelines, the PSR determined Watkins’ total offense level was 34. The base offense

level for a violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(i), and 846, where the

offense included at least one kilogram of heroin is 32, and the PSR recommended a three-

level downward adjustment for acceptance of responsibility based on Watkins’ guilty

                                              2
plea. Additionally, Watkins is a career offender under the Guidelines because he was at

least eighteen years old at the time he committed the instant offense of conviction, this

conviction is a felony controlled substance offense, and he has at least two prior felony

convictions of either a crime of violence or a qualifying controlled substance offense.

U.S.S.G. § 4B1.1. Under the Guidelines, Watkins’ offense level as a career offender was

37, with a three-level reduction for acceptance of responsibility, reducing his total offense

level to 34. Watkins has a criminal history score of 17, placing him in a criminal history

category of VI. Based on these calculations, his advisory Guidelines range was 262 to

327 months’ imprisonment.

       Prior to sentencing, Watkins told his counsel that he intended to inform the District

Court that counsel had been ineffective and had lied to him in order to induce him to enter

a plea, and that accordingly he wished to withdraw his plea. On appeal, among other

things, Watkins primarily disputes the amount of heroin attributed to him in his plea

agreement. At Watkins’ sentencing on July 19, 2006, the District Court refused to allow

Watkins to withdraw his plea, finding it to have been made knowingly and voluntarily,

and finding the quantity of heroin attributed to Watkins to have been inapposite, stating

that Watkins’ sentence was determined based on his criminal history. Based on Watkins’

PSR, the District Court imposed a 262-month sentence, as well as a special assessment

totaling $100 and supervised release for a term of five years.

       Watkins filed a timely pro se notice of appeal. Concluding that there were no

nonfrivolous issues to appeal, Watkins’ counsel filed a motion to withdraw and a

                                             3
supporting brief. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742(a).

                                              II.

       In Anders, the Supreme Court held that “if counsel finds his [client’s appeal] to be

wholly frivolous, after a conscientious examination of it, he should so advise the court

and request permission to withdraw.” 386 U.S. at 744. In doing so, counsel must submit

a brief addressing any issue that “might arguably support the appeal.” Id.; see also

L.A.R. 109.2(a).1 We must then determine whether the appeal is “wholly frivolous.”

Anders, 386 U.S. at 744. In making this determination, we evaluate: “(1) whether

counsel adequately fulfilled the rule’s requirements; and (2) whether an independent

review of the record presents any nonfrivolous issues.” United States v. Youla, 241 F.3d

296, 300 (3d Cir. 2001).

                                             III.

                                              A.

       Under the first prong of the Youla inquiry, counsel must “satisfy the court that

counsel has thoroughly examined the record in search of appealable issues, and . . .

explain why the issues are frivolous.” Youla, 241 F.3d at 300. In his brief, counsel



       1
        Third Circuit Local Appellate Rule 109.2(a) provides that “[w]here, upon review
of the district court record, trial counsel is persuaded that the appeal presents no issue of
even arguable merit, trial counsel may file a motion to withdraw and supporting brief
pursuant to Anders v. California, 386 U.S. 738 (1967), which shall be served upon the
appellant and the United States” (citations omitted).

                                              4
addressed three possible issues: (1) whether the District Court incorrectly sentenced

Watkins based on the disputed amount of heroin attributed to him; (2) whether Watkins’

guilty plea was valid; and (3) whether Watkins had a basis to appeal any issues not

waived in his plea agreement, particularly whether the District Court had correctly

calculated Watkins’ Guidelines range and taken all relevant sentencing factors into

consideration. Counsel also provided an explanation as to why each of these issues is

frivolous. Having reviewed counsel’s brief and the accompanying materials, we conclude

that he has satisfied this requirement.

                                             B.

       After concluding that counsel has satisfied the first prong, we must then review the

record and determine whether any nonfrivolous issues for appeal exist. “[A]n appeal on a

matter of law is frivolous where ‘[none] of the legal points [are] arguable on their

merits.’” Neitzke v. Williams, 490 U.S. 319, 325 (1989) (quoting Anders, 386 U.S. at

744). Although our review is independent, if the Anders brief appears to be adequate on

its face, a “complete scouring of the record” is unnecessary. Youla, 241 F.3d at 301.

Instead, we can allow the Anders brief to guide our review. Id. In the present case,

counsel’s Anders brief is adequate on its face and, thus, it will guide our review.

       First, counsel raises the issue whether the District Court incorrectly sentenced

Watkins based on the disputed amount of heroin attributed to him. Watkins argues he did

not have over a kilogram of heroin in his possession when arrested, should have been

sentenced for less than one kilogram rather than for not more than three kilograms of

                                              5
heroin, and that he believed he would have a chance to dispute the heroin amount to

which he pled before sentencing. Watkins’ counsel agrees that the District Court properly

calculated Watkins’ criminal history and sentence on the basis of his career criminal

status, that there were no additional facts or circumstances that would support any

downward departure, and that Watkins stipulated in his plea agreement that he was

responsible for not more than three grams of heroin. Counsel, the Government, and the

District Court all agree the amount of heroin attributed to Watkins would not have

changed his sentence calculations. Therefore, the District Court correctly calculated

Watkins’ Guidelines range regardless of the amount of heroin attributed to him.

       Second, counsel raises the issue of whether Watkins’ guilty plea was valid. For a

guilty plea to meet the constitutional requirements established in Boykin v. Alabama, 395

U.S. 238 (1969), and the statutory requirements of Federal Rule of Criminal Procedure

11, we have stated that, during the plea colloquy:

       “The court must advise the defendant, inter alia, of the waiver of certain
       constitutional rights by virtue of a guilty plea, the nature of the charges to
       which he or she is pleading guilty, the maximum possible penalty to which
       he or she is exposed, the court’s obligation to apply the Sentencing
       Guidelines [and] . . . discretion to depart from those guidelines under some
       circumstances, and the terms of any plea-agreement provision waiving the
       right to appeal or to collaterally attack the sentence. The district court must
       ensure that the defendant receives these caveats, understands them, and still
       wishes of his or her own volition to plead guilty.”

United States v. Schweitzer, 454 F.3d 197, 202-03 (3d Cir. 2006) (internal quotation

marks and citations omitted). After reviewing the record of the plea colloquy, we

conclude that the District Court thoroughly advised Watkins of all of the above issues,

                                              6
Watkins indicated that he understood the consequences of his plea, and that he entered his

plea knowingly and voluntarily. Therefore, this issue lacks merit.

       Finally, we agree with counsel that no nonfrivolous issues to appeal exist as to the

District Court’s sentencing of Watkins. Watkins limited his right to appeal his sentence

except for two narrow circumstances, namely if the government appeals Watkins’

sentence, or if his sentence exceeds United States Code statutory limits or unreasonably

exceeds the Guidelines range. Neither of these situations has occurred. The District

Court properly calculated the Guidelines range of 262 to 327 months as required by

United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). Further, the District Court

gave Watkins a 262-month sentence, at the bottom of his advisory range. Moreover,

Watkins’ sentence was not unreasonable under United States v. Booker, 543 U.S. 220

(2005), and its progeny because the District Court adequately considered the 18 U.S.C.

§3553(a) factors in determining Watkins’ sentence. See United States v. Cooper, 437

F.3d 324, 329 (3d Cir. 2006). The District Court correctly calculated Watkins’

Guidelines range and took all relevant sentencing factors into consideration.

Accordingly, our independent review of the record demonstrates that Watkins has no

nonfrivolous issues for appeal.

                                            IV.




                                             7
       For these reasons, we will grant defense counsel’s Anders motion and affirm the

sentence imposed by the District Court.2




       2
        As a result, we conclude that it is not necessary to appoint counsel to file a
petition for rehearing in this Court or a petition for writ of certiorari in the United States
Supreme Court on Watkins’ behalf. See L.A.R. 109.2(b).

                                               8